UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-5025


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CALVIN GLENN WOODS, II,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:10-cr-00126-HFF-1)


Submitted:   April 20, 2011                 Decided:   April 29, 2011


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Loggins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.     William Jacob Watkins, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Calvin Glenn Woods, II, appeals the twenty-four-month

sentence imposed following his guilty plea to three counts of

uttering     counterfeit      securities,      in   violation    of    18   U.S.C.

§ 513(a) (2006).         On appeal, counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting that there

are no meritorious grounds for appeal but questioning whether

Woods’s sentence was reasonable.             Woods was advised of his right

to file a pro se supplemental brief, but he has not done so.

Finding no reversible error, we affirm.

             The sole issue raised by counsel in the Anders brief

is whether the district court’s sentence was reasonable.                         In

reviewing a sentence, we must first ensure that the district

court did not commit any “significant procedural error,” such as

failing to properly calculate the applicable Guidelines range,

failing to consider the 18 U.S.C. § 3553(a) (2006) factors, or

failing    to    adequately   explain    the    sentence.       Gall   v.   United

States, 552 U.S. 38, 51 (2007).                 The district court is not

required     to      “robotically     tick     through    §    3553(a)’s     every

subsection.”         United States v. Johnson, 445 F.3d 339, 345 (4th

Cir. 2006).          However, the district court “must place on the

record an ‘individualized assessment’ based on the particular

facts of the case before it.                 This individualized assessment

need   not      be   elaborate   or   lengthy,      but   it   must    provide   a

                                        2
rationale tailored to the particular case at hand and adequate

to    permit    ‘meaningful        appellate       review.’”          United       States    v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009) (quoting Gall, 552

U.S. at 50) (internal footnote omitted).

               We    review     Woods’s      claim       for    abuse     of       discretion

because he properly preserved his claim of error in the district

court.    See United States v. Lynn, 592 F.3d 572, 578 (4th Cir.

2010)    (“By       drawing     arguments         from   §     3553     for    a     sentence

different than the one ultimately imposed, an aggrieved party

sufficiently alerts the district court of its responsibility to

render an individualized explanation addressing those arguments,

and thus preserves its claim.”).                   Our review of the record leads

us to conclude that the district court did not commit reversible

procedural error in imposing Woods’s sentence.

               We next consider the substantive reasonableness of the

sentence,       “tak[ing]          into      account      the     totality           of     the

circumstances.”           Gall, 552 U.S. at 51.              If the sentence imposed

is within the appropriate Guidelines range, we may consider it

presumptively reasonable.              United States v. Mendoza-Mendoza, 597

F.3d 212, 216 (4th Cir. 2010).                    The presumption may be rebutted

by a showing “that the sentence is unreasonable when measured

against the § 3553(a) factors.”                   United States v. Montes-Pineda,

445   F.3d     375,      379   (4th   Cir.    2006)      (internal      quotation         marks

omitted).           On   review,      Woods’s     within-Guidelines            sentence      is

                                              3
presumptively     reasonable,         and       Woods     has     not   rebutted        that

presumption.      Therefore, we conclude that the district court

committed no reversible substantive error in sentencing Woods.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                             This court

requires that counsel inform Woods, in writing, of his right to

petition   the   Supreme      Court    of       the    United     States      for    further

review.    If Woods requests that a petition be filed, but counsel

believes that such a petition would be frivolous, counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Woods.     We dispense with oral argument because the facts and

legal    conclusions    are    adequately             presented    in   the     materials

before    the   court   and    argument         would     not     aid   the    decisional

process.

                                                                                    AFFIRMED




                                            4